t c summary opinion united_states tax_court gregory alan brown petitioner v commissioner of internal revenue respondent docket no 7972-15s filed date gregory alan brown pro_se bartholomew cirenza for respondent summary opinion colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1other section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure in an amendment to answer respondent asserted an increased deficiency in petitioner’s federal_income_tax for the taxable_year contending that petitioner used an incorrect filing_status and failed to report dividend income the issues for decision are whether as respondent contends petitioner received but failed to report dividend income of dollar_figure from a corporation he controlled in the amount during the taxable_year we hold that he did whether as petitioner contends petitioner is entitled to deduct home mortgage interest in excess of the amount that respondent conceded we hold that he is whether petitioner’s correct filing_status for the tax_year was head_of_household as reported on his return we hold that petitioner’s filing_status was as respondent contends married_filing_separately continued procedure dollar amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found petitioner resided in maryland when the petition was timely filed a home mortgage interest in petitioner copurchased a house with maria payne petitioner and ms payne continued to coown that house during petitioner and ms payne purchased the house with the expectation that petitioner would eventually become the sole owner however until petitioner became the sole owner petitioner and ms payne were each liable for the mortgage payments on the house during the house was secured_by a mortgage held by gmac mortgage llc gmac gmac identified ms payne as the primary account_holder on the mortgage and petitioner as the secondary account_holder the monthly mortgage payment was dollar_figure during petitioner and ms payne collectively paid dollar_figure of mortgage interest with respect to the house gmac reported the interest received to respondent on form_1098 mortgage interest statement because ms payne was the primary account_holder the form_1098 filed with respondent identifies her not petitioner as the sole payer of the home mortgage interest ms payne moved out of the house in however she remained a coowner of the house until date petitioner married sherrie brown in date and they remained married throughout mrs brown lived in a separate residence for most of so her children could finish the year without changing schools mrs brown moved into petitioner and ms payne’s coowned house late in petitioner became the sole owner of that house in date b greycom inc petitioner is the sole owner of greycom inc a maryland c_corporation greycom is an electrical contracting company petitioner was also employed by greycom which paid him wages of approximately dollar_figure during petitioner’s personal expenses during exceeded this amount greycom was profitable and petitioner occasionally used funds from greycom’s business accounts to pay his personal expenses during petitioner made six mortgage payments totaling dollar_figure on the house he coowned from his personal bank account petitioner also made two payments to gmac totaling dollar_figure on the house from greycom’s bank account petitioner filed his federal_income_tax return for as a head_of_household petitioner deducted on his return the entire dollar_figure of mortgage interest_paid with respect to the house he coowned with ms payne during respondent examined petitioner’s return and issued a notice_of_deficiency disallowing petitioner’s mortgage interest_deduction in its entirety respondent concedes that petitioner is entitled to a deduction of dollar_figure for mortgage interest relating to payments made from his personal bank account after trial the court allowed respondent to amend the answer in this case to assert that petitioner had received unreported dividend income from greycom during and that petitioner’s correct filing_status for was married_filing_separately a burden_of_proof discussion in the notice_of_deficiency respondent determined that petitioner was not entitled to the home mortgage interest_deduction he had claimed for the taxable_year the taxpayer generally bears the burden of proving that the commissioner’s deficiency determination is in error rule a the burden of proving a factual issue relating to tax_liability shifts to the commissioner under certain circumstances sec_7491 petitioner has not shown and does not contend that sec_7491 applies thus petitioner bears the burden of proving that respondent’s determinations in the notice_of_deficiency are in error see rule a 290_us_111 respondent bears the burden_of_proof with respect to the items raised in his amended answer see rule a foster v commissioner tcmemo_2012_207 b dividend income at trial petitioner testified that he had made mortgage payments on the house he coowned during from greycom’s business accounts the parties stipulated that these payments totaled dollar_figure respondent contends that this amount constitutes a taxable dividend to petitioner a dividend is a distribution_of_property made by a corporation to its shareholders from its earnings_and_profits sec_316 a shareholder may receive a dividend even though the corporation has not formally declared a distribution 89_tc_1280 if a corporation makes a noncompensatory payment on behalf of a shareholder without a business_purpose or expectation of repayment then this amount constitutes a constructive_dividend to the shareholder 66_tc_1084 aff’d 592_f2d_1259 5th cir greycom’s payments of petitioner’s personal mortgage expenses are distributions to him see id petitioner’s testimony indicated that his personal expenses during far exceeded the dollar_figure salary he received from greycom petitioner also indicated that greycom was profitable during the taxable_year sec_2010 and sec_2011 we hold that respondent has proven by a preponderance_of_the_evidence that greycom had sufficient earnings_and_profits that these distributions were dividends to petitioner see sec_301 c home mortgage interest sec_163 generally allows a deduction for any qualified_residence_interest paid during the taxable_year in the case of a mortgage loan for which the taxpayer is jointly liable with another person a deduction for mortgage interest is allowable to the persons or person who pays the interest out of his or her own funds in proportion to the payment see 16_tc_140 3_tc_1184 the parties stipulated that during the taxable_year petitioner made six mortgage payments totaling dollar_figure on the house from his personal bank account we find that petitioner also constructively made payments totaling dollar_figure from greycom’s bank account which were constructive dividends to him see peters gamm west vincent inc v commissioner tcmemo_1996_186 71_tcm_2789 see also broad v commissioner tcmemo_1990_317 59_tcm_997 holding that a shareholder was allowed a deduction after receiving a constructive_dividend from the c corporation’s payment of his personal obligations berlin v commissioner tcmemo_1961_194 20_tcm_969 holding that a shareholder was allowed to deduct the accrued interest following the c corporation’s payment of his loans petitioner did not present any credible_evidence showing that he made mortgage payments in excess of the amounts described above see whitehead v commissioner tcmemo_2001_317 82_tcm_976 declining to rely on taxpayer’s testimony to determine portion of mortgage interest_paid the monthly mortgage payment on the house was dollar_figure for an annual total of dollar_figure the interest portion of the mortgage payments totaled dollar_figure we find that petitioner is entitled to deduct dollar_figure ie dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for mortgage interest_paid during d filing_status petitioner filed hi sec_2012 federal_income_tax return as a head_of_household in the amendment to answer respondent asserted that petitioner’s correct filing_status was married_filing_separately generally to qualify as a head_of_household a taxpayer among other requirements may not be married at the close of the taxable_year sec_2 petitioner agrees that he was married throughout however an individual is not considered married for the purpose of determining head_of_household filing_status if he or she is legally_separated from his or her spouse under a decree of divorce if his or her spouse is a nonresident_alien or if inter alia he or she lives apart from his or her spouse for the last six months of the taxable_year sec_2 c b as relevant here petitioner testified that mrs brown lived with him for at least part of the second half of thus petitioner’s correct filing_status is married_filing_separately not head_of_household to reflect the foregoing decision will be entered under rule
